On July 13, 1972 this court dismissed an appeal by defendant from what this court described as a “ purported order ” of the Supreme Court, Kings County, dated April 15, 1971, denying defendant’s application for á writ of error coram, nobis after a hearing. The ground for the dismissal was that “It does not appear that such order was made” and “No appeal lies from a decision” (People v. Julia, 40 A D 2d 560). It has now come to this court’s attention that such order was in fact made and entered on April 20,1971. Under the circumstances, on the court’s own motion (1) its decision dated July 13,1972 is amended by (a) striking from the first paragraph thereof the word “purported ” and changing the date stated as that of the order from April 15, 1971 to April 20, 1971 and (b) striking therefrom the third paragraph, which dismissed said appeal, and substituting therefor the following: “ Order affirmed. No opinion ”; (2) the dissent by Mr. Justice Martuscello is amended to show that said Justice concurs in the affirmance of the order instead of in dismissal of the appeal from the order (said decision of this court dated.July 13, 1972 also reversed a judgment and remanded the case to the Criminal Term for resentencing and Mr. Justice Martuscello dissented from that and voted to affirm the judgment); and (3) the order of this court dated July 13, 1972 is amended accordingly. Hopkins, Acting P. J., Martuscello, Gulotta, Brennan and Benjamin, JJ., concur.